DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 35, 41, 47 and 53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2019/0141567 A1, hereinafter “Liu”)
Regarding claims 35 and 47, Liu teaches a method performed by a transmitting device operating in a communications network, the method comprising: receiving an indication from a receiving device operating in the communications network, the indication instructing the transmitting device to perform a buffer reset, wherein the indication is a value in a field in a Protocol Data Unit, PDU, received from the receiving Figs. 3, 4, ¶ [0028], In step 313, BS 302 detects a checksum mismatch and sends a PDCP control PDU to UE 301. The PDCP control PDU comprises an error indication, indicating that an UDC error has occurred and the compression memory between the sender and the receiver are unsynchronized); resetting the buffer, based on the received indication, wherein the indication is a third indication; and sending a fourth indication to the receiving device, the fourth indication indicating that the buffer reset has been performed (Fig. 3, ¶ [0028], In step 314, UE 301 receives the error indication and resets its own UDC compression memory. In step 316, UE 301 transmits the first compressed UDC packet with reset indication to BS 302).
Regarding claims 41 and 53, Liu teaches a method performed by a receiving device operating in a communications network, the method comprising: sending an indication to a transmitting device operating in the communications network, the indication instructing the transmitting device to perform a buffer reset, wherein the indication is a value in a field in a Protocol Data Unit, PDU, sent to the transmitting device, wherein the PDU is a Packet Data Convergence Protocol, PDCP, control PDU (Figs. 3, 4, ¶ [0028], In step 313, BS 302 detects a checksum mismatch and sends a PDCP control PDU to UE 301. The PDCP control PDU comprises an error indication, indicating that an UDC error has occurred and the compression memory between the sender and the receiver are unsynchronized), wherein the indication is a third indication; and receiving a fourth indication from the transmitting device, the fourth indication indicating that the buffer reset has been performed (Fig. 3, ¶ [0028], In step 314, UE 301 receives the error indication and resets its own UDC compression memory. In step 316, UE 301 transmits the first compressed UDC packet with reset indication to BS 302.).
5.	Claims 35, 41, 47 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CATT (“Update of Description and Evaluation Results of Deflate,” 3GPP TSG-RAN2 Meeting #99, R2-1708359).
Regarding claims 35 and 47, CATT teaches a method performed by a transmitting device operating in a communications network, the method comprising: receiving an indication from a receiving device operating in the communications network, the indication instructing the transmitting device to perform a buffer reset, wherein the indication is a value in a field in a Protocol Data Unit, PDU, received from the receiving device , wherein the PDU is a Packet Data Convergence Protocol, PDCP, control PDU (Pages 4-5, Fig. 7.2.3.1-6); resetting the buffer, based on the received indication, wherein the indication is a third indication; and sending a fourth indication to the receiving device, the fourth indication indicating that the buffer reset has been performed (Pages 4-5, Fig. 7.2.3.1-6).
Regarding claims 41 and 53, CATT teaches a method performed by a receiving device operating in a communications network, the method comprising: sending an indication to a transmitting device operating in the communications network, the indication instructing the transmitting device to perform a buffer reset, wherein the indication is a value in a field in a Protocol Data Unit, PDU, sent to the transmitting device, wherein the PDU is a Packet Data Convergence Protocol, PDCP, control PDU (Pages 4-5, Fig. 7.2.3.1-6), wherein the indication is a third indication; and receiving a fourth indication from the transmitting device, the fourth indication indicating that the buffer reset has been performed (Pages 4-5, Fig. 7.2.3.1-6).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 36-40, 42-46, 48-52 and 54-58 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Raina et al. (US 2019/0238661 A1, hereinafter “Raina”).
 	Regarding claims 36 and 48, Liu teaches the method according to claim 35.
Liu does not explicitly teach wherein the method further comprises: receiving a first indication from the receiving device, the first indication indicating a preference to the transmitting device to activate or deactivate an uplink data compression feature.
Raina teaches receiving a first indication from the receiving device, the first indication indicating a preference to the transmitting device to activate or deactivate an uplink data compression feature (Figs. 3, 4, ¶ [0134], base station 105-b may establish a radio bearer with no compression but may later enable compression on that radio bearer. In this instance, a PDCP control PDU indicating that compression is enabled may be transmitted before the first compressed data PDU is transmitted. ¶ [0135], ¶ [0132], ¶ [0139]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to receive, from the receiving device, a first indication indicating a preference to the transmitting device to activate or deactivate an uplink data compression feature in the system of Liu to further improve system efficiency (¶ [0006] and ¶ [0007] of Raina).
Regarding claims 37 and 49, Liu in view of Raina teaches the method according to claim 36, wherein the first indication is at least one of: a first value in a first field of a first PDU, the first field indicating a type of the PDU and a second value in a second field of the first PDU, the second field indicating at least one of: an Activate/Deactivate, Liu: fig. 4. Raina: Figs 3, 6A-8, ¶ [0132], ¶ [0138]).
 	Regarding claims 38 and 50, Liu teaches the method according to claim 35.
Liu does not explicitly teach wherein the method further comprises: sending a second indication to the receiving device, the second indication being comprised in a control PDU, wherein the second indication indicates one of: an uplink data compression feature is enabled in the transmitting device and a header comprising information about the enabled uplink data compression feature of one or more data PDUs is to be present in the one or more data PDUs to be sent by the transmitting device after sending the second indication, and the uplink data compression feature is disabled in the transmitting device and the header comprising information about the enabled uplink data compression feature of one or more data PDUs is to be absent in the one or more data PDUs to be sent by the transmitting device after sending the second indication.
Raina teaches sending a second indication to the receiving device, the second indication being comprised in a control PDU, wherein the second indication indicates one of: an uplink data compression feature is enabled in the transmitting device and a header comprising information about the enabled uplink data compression feature of one or more data PDUs is to be present in the one or more data PDUs to be sent by the transmitting device after sending the second indication, and the uplink data compression feature is disabled in the transmitting device and the header comprising information about the enabled uplink data compression feature of one or more data PDUs is to be absent in the one or more data PDUs to be sent by the transmitting ¶ [0132], UE 115-b or base station 105-b may transmit a compression status indication.  For example, UE 115-b may send a message indicating to base station 105-b whether compression is enabled for the PDCP PDUs following the indication (e.g., a modified PDCP control PDU may carry the compression status indication). The message may include fields for data, control, PDU type, and/or as a field which aids in the re-transmission of control PDUs during handover, ¶ [0133]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to send, in a control PDU, to the receiving device a second indication, indicating one of: an uplink data compression feature is enabled in the transmitting device and a header comprising information about the enabled uplink data compression feature of one or more data PDUs is to be present in the one or more data PDUs to be sent by the transmitting device after sending the second indication, and the uplink data compression feature is disabled in the transmitting device and the header comprising information about the enabled uplink data compression feature of one or more data PDUs is to be absent in the one or more data PDUs to be sent by the transmitting device after sending the second indication in the system of Liu to further improve system efficiency (¶ [0006] and ¶ [0007] of Raina).
 	Regarding claims 39 and 51, Liu in view of Raina teaches the method according to claim 38, wherein the second indication is one of: a third value in a third field of the control PDU, the third field indicating a type of PDU, and a fourth value in a fourth field of the control PDU, the fourth field indicating an Enabled/Disabled, E/D, state (Liu: fig. 4. Raina: Figs 3, 6A-8, ¶ [0132], ¶ [0138]).

Liu does not explicitly teach wherein the second indication further indicates one of: a sequence number of a last packet sent by the transmitting device before an enabled or disabled state of the transmitting device switched; and a sequence number of a first packet sent by the transmitting device after the enabled or disabled state of the transmitting device switched.
Raina teaches wherein the second indication further indicates one of: a sequence number of a last packet sent by the transmitting device before an enabled or disabled state of the transmitting device switched; and a sequence number of a first packet sent by the transmitting device after the enabled or disabled state of the transmitting device switched (¶ [0132], the compression status indication may include a ciphered PDCP control PDU type, an unciphered PDCP control PDU type, a sequence number, and/or a compression enable/disable indication. For example, UE 115-b may send a message indicating to base station 105-b whether compression is enabled for the PDCP PDUs following the indication. ¶ [0043], indicating, via the compression option, that at least one data packet transmitted subsequent to the transmission of the data packet will not include the compression header. Other examples may include indicating, via the compression option, that current and subsequent data packets will not include a compression metadata.¶ [0020], ¶ [0102], a compression configuration message may convey PDCP control PDU for exchanging compression states (e.g., the message may convey PDCP sequence number (SN), ciphering support, and/or indicate a new PDCP control PDU type)).
one of: a sequence number of a last packet sent by the transmitting device before an enabled or disabled state of the transmitting device switched and a sequence number of a first packet sent by the transmitting device after the enabled or disabled state of the transmitting device switched in the system of Liu in view of Raina to further improve system efficiency(¶ [0006] and ¶ [0007] of Raina).
 	Regarding claims 42 and 54, Liu teaches the method according to claim 41.
Liu does not explicitly teach wherein the method further comprises:
sending a first indication to the transmitting device, the first indication indicating a preference to the transmitting device to activate or deactivate the uplink data compression feature.
Raina teaches sending a first indication to the transmitting device, the first indication indicating a preference to the transmitting device to activate or deactivate the uplink data compression feature (Figs. 3, 4, ¶ [0134], base station 105-b may establish a radio bearer with no compression but may later enable compression on that radio bearer. In this instance, a PDCP control PDU indicating that compression is enabled may be transmitted before the first compressed data PDU is transmitted. ¶ [0135], ¶ [0132], ¶ [0139]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to send, to the transmitting device, a first indication indicating a preference to the transmitting device to activate or deactivate the uplink data compression feature in the system of Liu to further improve system efficiency (¶ [0006] and ¶ [0007] of Raina).
at least one of: a first value in a first field of a first PDU, the first field indicating a type of the PDU, and a second value in a second field of the first PDU, the second field indicating at least one of: an Activate/Deactivate, A/D, state, and a Normal Operation/Temporary Deactivation state (Liu: fig. 4. Raina: Figs 3, 6A-8, ¶ [0132], ¶ [0138]).
 	Regarding claims 44 and 56, Liu teaches the method according to claim 41.
Liu does not explicitly teach wherein the method further comprises: receiving a second indication from a transmitting device operating in the communications network, the second indication being comprised in a control PDU wherein the second indication indicates one of: an uplink data compression feature is enabled in the transmitting device and a header comprising information about the enabled uplink data compression feature of one or more data PDUs is to be present in the one or more data PDUs to be received from the transmitting device after receiving the indication, and the uplink data compression feature is disabled in the transmitting device and the header comprising information about the enabled uplink data compression feature of one or more data PDUs is to be absent in the one or more data PDUs to be received from the transmitting device after receiving the second indication.
Raina teaches receiving a second indication from a transmitting device operating in the communications network, the second indication being comprised in a control PDU wherein the second indication indicates one of: an uplink data compression feature is enabled in the transmitting device and a header comprising information about the ¶ [0132], UE 115-b or base station 105-b may transmit a compression status indication.  For example, UE 115-b may send a message indicating to base station 105-b whether compression is enabled for the PDCP PDUs following the indication (e.g., a modified PDCP control PDU may carry the compression status indication). The message may include fields for data, control, PDU type, and/or as a field which aids in the re-transmission of control PDUs during handover, ¶ [0133]).
 Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to receive, in a control PDU, from a transmitting device, a second indication indicating one of: an uplink data compression feature is enabled in the transmitting device and a header comprising information about the enabled uplink data compression feature of one or more data PDUs is to be present in the one or more data PDUs to be received from the transmitting device after receiving the indication, and
the uplink data compression feature is disabled in the transmitting device and the header comprising information about the enabled uplink data compression feature of one or more data PDUs is to be absent in the one or more data PDUs to be received from the transmitting device after receiving the second indication in the system of Liu to further improve system efficiency (¶ [0006] and ¶ [0007] of Raina).
one of: a third value in a third field of the control PDU, the third field indicating a type of PDU, and a fourth value in a fourth field of the control PDU, the fourth field indicating an Enabled/Disabled, E/D, state (Liu: fig. 4. Raina: Figs 3, 6A-8, ¶ [0132], ¶ [0138]).
Regarding claims 46 and 58, Liu in view of Raina teaches the method according to claim 45.
Liu does not explicitly teach wherein the second indication further indicates one of: a sequence number of a last packet sent by the transmitting device before an enabled or disabled state of the transmitting device switched; a sequence number of a first packet sent by the transmitting device after the enabled or disabled state of the transmitting device switched.
Raina teaches wherein the second indication further indicates one of: a sequence number of a last packet sent by the transmitting device before an enabled or disabled state of the transmitting device switched; a sequence number of a first packet sent by the transmitting device after the enabled or disabled state of the transmitting device switched (¶ [0132], the compression status indication may include a ciphered PDCP control PDU type, an unciphered PDCP control PDU type, a sequence number, and/or a compression enable/disable indication. For example, UE 115-b may send a message indicating to base station 105-b whether compression is enabled for the PDCP PDUs following the indication. ¶ [0043], indicating, via the compression option, that at least one data packet transmitted subsequent to the transmission of the data packet will not include the compression header. Other examples may include indicating, via the compression option, that current and subsequent data packets will not include a compression metadata.¶ [0020], ¶ [0102], a compression configuration message may convey PDCP control PDU for exchanging compression states (e.g., the message may convey PDCP sequence number (SN), ciphering support, and/or indicate a new PDCP control PDU type)).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to indicate one of: a sequence number of a last packet sent by the transmitting device before an enabled or disabled state of the transmitting device switched; a sequence number of a first packet sent by the transmitting device after the enabled or disabled state of the transmitting device switched in the system of Liu in view of Raina to further improve system efficiency (¶ [0006] and ¶ [0007] of Raina).
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MANDISH K RANDHAWA/Examiner, Art Unit 2477